Citation Nr: 9933659	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-01 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to an increased rating for narcolepsy, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for a low back strain, 
currently evaluated as 20 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION


The appellant served on active duty from October 1974 to 
February 1977.

This appeal arises from a May 1997 decision of the 
Montgomery, Alabama, Regional Office (RO), that denied 
service connection for narcolepsy and a seizure disorder and 
that denied increased ratings for a low back disorder with a 
history of conversion reaction and a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU rating).  In November 1998, the Board of 
Veterans' Appeals (Board) issued a decision granting service 
connection for narcolepsy and remanding the remaining claims 
for further development and readjudication by the RO.  On 
remand, in a March 1999 rating decision, as clarified in a 
July 1999 supplemental statement of the case, the RO assigned 
a 20 percent rating for service-connected narcolepsy.  The 
appellant continues to disagree with the RO's decision 
regarding his narcolepsy and low back disorder, his TDIU 
rating claim, and his service connection claim for a seizure 
disorder.

The Board notes that the appellant has sent correspondence to 
the Chairman of the Board seeking reconsideration.  However, 
the appellant is seeking "reconsideration" of the decision 
of the regional office, which was rendered after the November 
1998 remand by the Board for further development and 
readjudication of the claims on appeal.  Therefore, the 
appellant is in actuality appealing the RO's decision; the 
appeal is properly before the Board at this time.


REMAND

It is the opinion of the Board that additional evidentiary 
development is required prior to disposition of the appeal of 
the claims for an increased rating for narcolepsy, for 
service connection for a seizure disorder, for an increased 
rating for a low back disorder, and for a TDIU rating.

First, the Board must determine whether the appellant's 
claims are well grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA cannot assist a claimant in developing a claim which is 
not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), en banc consideration denied, No. 96-1517 (U.S. 
Vet. App. July 28, 1999) (per curiam). The threshold question 
is whether a claimant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  If a claimant meets this threshold 
requirement, VA's duty to assist in developing the facts 
pertinent to the claim under 38 U.S.C.A. § 5107 is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet.App. 19, 21 (1993). 

Moreover, a claim for an increased rating is a new claim and 
"is generally well grounded under 38 U.S.C.A. § 5107(a) when 
a claimant indicates that a service-connected disability has 
increased in severity."  Colayong v. West, 12 Vet.App. 524, 
532 (1999).  

The Board finds that the appellant's increased rating claims 
are well grounded on the basis of his statements regarding 
worsening of pain and other symptoms.  His claim for a TDIU 
rating is well grounded on the basis of several statements in 
the record regarding his employability.  His claim for 
service connection for a seizure disorder is well grounded on 
the basis of the diagnoses of narcolepsy that have also 
referred to a possible diagnosis of a seizure disorder.  
Accordingly, VA's duty to assist the appellant in the 
development of this claim has been triggered.  The Board now 
turns to the reasons necessitating additional development of 
this matter.

In 1990, the appellant was diagnosed with narcolepsy, 
following a sleep study performed at a non-VA medical 
facility.  Over the years, the appellant has also been 
diagnosed as having a seizure disorder.  For instance, in 
March 1997, VA progress notes included an impression of 
questionable narcolepsy and questionable seizure disorder.  
It is the opinion of the Board that the various diagnoses 
require reconciliation in order to afford the appellant the 
most thorough analysis and evaluation of his claimed 
disabilities.  The relationship of the narcolepsy to a 
seizure disorder, if any, is significant in that service 
connection has been established for narcolepsy, but not for a 
seizure disorder.  Upon a review of the evidence of record, 
the Board cannot conclude at this time what relationship, if 
any, there is between the service-connected narcolepsy and 
the non-service-connected seizure disorder.  Accordingly, on 
remand, the RO should schedule the appellant for a thorough 
and comprehensive medical examination to determine the nature 
and etiology of his narcolepsy and seizure disorder.  

Moreover, the record contains several statements from 
vocational specialists and from a VA physician regarding the 
employability or ability of the appellant to function.  The 
Board is of the opinion that a vocational and industrial 
survey is needed to clarify the status of the appellant's 
employability.  On remand, the RO must schedule the appellant 
for such a survey.

Additionally, it is uncertain whether the appellant wishes to 
testify at a hearing before the Board.  In August 1998, the 
appellant sent correspondence in which he expressed a desire 
to appear at a hearing before a hearing officer at his local 
RO.  The Board issued its decision, which remanded the matter 
to the RO for further development and adjudication in 
November 1998.  Subsequently, the appellant never reiterated 
his desire for a personal hearing, and he, in fact, indicated 
on the relevant VA forms that he did not desire a hearing.  
Nevertheless, the evidence of record has created an ambiguity 
as to the appellant's intentions and desires.  On remand, the 
RO must obtain clarification from the appellant as to his 
desire for a personal hearing.  If he wishes to testify, the 
RO must schedule him for such a hearing as expeditiously as 
possible. 

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO must schedule the appellant for a 
thorough and comprehensive VA examination to 
determine the nature and severity of any 
disabilities related to his service-connected 
narcolepsy.  Specifically, the examiner should 
ascertain whether the appellant currently 
suffers from a seizure disorder, should opine 
as to its etiology, and should explicitly set 
forth an opinion as to its relationship, if 
any, to the appellant's service-connected 
narcolepsy.  The examiner should also describe 
the severity of the appellant's narcolepsy and 
a seizure disorder, if such seizure disorder 
is diagnosed.  The examiner should be provided 
with the veteran's claims folder and should 
review the entire history prior to conducting 
the examination.  All appropriate tests and 
studies should be accomplished at this time.  
All pertinent positive and negative findings 
should be set forth in the examination report 
in a comprehensive, clear, and legible manner.

2.  The RO must schedule the appellant for a 
vocational and industrial survey to assess his 
employability and to describe specifically the 
impact of each disability on his 
employability.

3.  The RO should ascertain whether the 
appellant has withdrawn an August 1998 request 
for a personal hearing.  If he still wishes to 
testify at a hearing, the RO should determine 
what type of hearing is desired and should 
schedule the appellant for such a hearing.
 
Upon remand, the appellant will be free to submit additional 
evidence. See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The Board 
notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet.App. 268 
(1998).

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine (1) if an increased rating for the service-
connected narcolepsy may be granted; (2) if service 
connection for a seizure disorder may be granted; and (3) if 
a TDIU rating may be granted or if the TDIU rating claim 
should be referred to the appropriate VA officials for 
consideration.  If the appellant also submits additional 
evidence regarding treatment for or complaints of his 
service-connected low back disability, the RO should also 
review the entire evidentiary record to determine if an 
increased rating for his low back disability may be granted.  
If the decision remains adverse to the veteran, he and his 
representative should be furnished with a supplemental 
statement of the case.  The case should thereafter be 
returned to the Board for further review, as appropriate.

The Board is aware that this case was remanded for further 
development in November 1998.  However, the complexity of 
this case and the need for a clarification of the appropriate 
diagnoses and their etiology warrant further development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












